Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  155380(59)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  KERRI HUNTER OTTO, Next Friend of                                                                                   Justices
  BAILEY ANN MARIE NOBLE, Minor,
           Plaintiff-Appellee,
                                                                    SC: 155380
  v                                                                 COA: 330214
                                                                    Benzie CC: 14-009969-NO
  INN AT WATERVALE, INC.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Surfrider Foundation to file a brief
  amicus curiae is GRANTED. The amicus brief will be accepted for filing if submitted on
  or before January 19, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 27, 2017

                                                                               Clerk